8/31/2020
      Case      Hagens Berman and Berman
              9:19-cv-80730-RS           Law Group File
                                      Document          AmendedEntered
                                                     145-1      Class-Actionon
                                                                             Complaint
                                                                               FLSDonDocket
                                                                                       Behalf of Florida Residents Over
                                                                                                 08/31/2020         PageToxic 1
                                                                                                                              Sugarcane
                                                                                                                                of 10 Bu…

  1-888-381-2889 (tel:1-888-381-2889) Email (mailto:contactus@hbsslaw.com) Tip Line (/about-us/tip-line)




   (/)




   Hagens Berman and Berman Law Group File Amended Class-
   Action Complaint on Behalf of Florida Residents Over Toxic
   Sugarcane Burning
   06/23/2020

   EXPANDED LAWSUIT STATES THAT SUGARCANE GROWERS’ USE OF AN
   ARCHAIC AND ENVIRONMENTALLY DAMAGING METHOD OF HARVEST
   CONTAMINATES ENTIRE COMMUNITIES ALONG THE SOUTHERN AND
   SOUTHEASTERN SHORE OF LAKE OKEECHOBEE
   MIAMI - Florida residents today filed an amended class-action lawsuit
   (https://cts.businesswire.com/ct/CT?
   id=smartlink&url=https%3A%2F%2Fwww.hbsslaw.com%2Fcases%2Fflorida-sugar-cane-
   burning&esheet=52239899&newsitemid=20200623005593&lan=en-US&anchor=class-
   action+lawsuit&index=1&md5=02af8d17c3a8ee3ce896d48825a90516), alleging that Defendants,
   major sugarcane growers in southern Florida, continue to burn vast acreages of sugarcane,
   knowingly inundating residents of Belle Glade, Canal Point, Clewiston, Indiantown, Moore Haven,
   Pahokee, and South Bay, i.e., the “Hazard Zone,” with toxic smoke and blanketing their homes
   and cars with soot and cane residue, according to Hagens Berman and Berman Law Group.
   The second amended complaint, filed on June 22, 2020, in the United States District Court for
   the Southern District of Florida, claims that in Palm Beach County alone, Defendants burned
   approximately 3.2 million acres of sugarcane field over the course of over 80,000 individual
https://www.hbsslaw.com/cases/florida-sugar-cane-burning/pressrelease/florida-sugarcane-burning-hagens-berman-and-berman-law-group-file-amen…   1/10
8/31/2020
      Case      Hagens Berman and Berman
              9:19-cv-80730-RS           Law Group File
                                      Document          AmendedEntered
                                                     145-1      Class-Actionon
                                                                             Complaint
                                                                               FLSDonDocket
                                                                                       Behalf of Florida Residents Over
                                                                                                 08/31/2020         PageToxic 2
                                                                                                                              Sugarcane
                                                                                                                                of 10 Bu…
   burn events between 2009 and 2019. The lawsuit alleges that the smoke from the millions of
   acres of burning sugarcane exposes residents to a wide range of pollutants, including
   particulate matter, dioxins, polycyclic aromatic hydrocarbons, volatile organic compounds,
   carbon monoxide, sulfur oxides, nitrogen oxides, ammonia, elemental carbon and organic
   carbon.
   According to the complaint, sugarcane growers around the world—including growers in
   Louisiana, Australia, Thailand, South Africa, and Brazil—have increasingly abandoned pre-
   harvest burning in favor of mulching their plant waste, thereby boosting their yields and
   reducing their dependence on chemical fertilizers and pesticides. Yet Defendants, who receive
   $4 billion a year in federal subsidies, persist in using a dangerous and anachronistic harvesting
   method that rains toxic ash down on some of Florida’s poorest communities. Defendants
   continued to burn their crops even as COVID-19 has rendered these communities particularly
   fragile. According to researchers at Harvard University, cited in the complaint, even small
   increases in the amount of PM2.5 in the air—fine particulate matter that Defendants’ burns
   release in extremely large quantities—may increase the COVID-19 mortality rate.
   According to the complaint, fallout from the Defendants’ pre-harvest burning disproportionately
   burdens residents in the Hazard Zone. Current state regulations deny burn permits to sugarcane
   growers if the Florida Forest Service projects that the winds will blow smoke and ash plumes
   toward the more affluent Eastern Palm Beach County and Eastern Martin County communities
   near the coast. But the Florida Forest Service regularly grants permits for burn events—as
   many as 60 burn permits a day—when the prevailing winds blow smoke and ash plumes toward
   the poorer communities within the Hazard Zone. The complaint alleges that the burn permits
   violate residents’ civil rights and that Defendants jointly engaged with state officials in depriving
   residents of their constitutionally protected property rights.
   If you live in an area of Florida affected by toxic smoke and ash created by the sugar industry's
   sugarcane burning, find out your rights » (https://cts.businesswire.com/ct/CT?
   id=smartlink&url=https%3A%2F%2Fwww.hbsslaw.com%2Fcases%2Fflorida-sugar-cane-
   burning&esheet=52239899&newsitemid=20200623005593&lan=en-
   US&anchor=If+you+live+in+an+area+of+Florida+affected+by+toxic+smoke+and+ash+created+by+th
   “The truth is environmental rights are civil rights,” said Steve Berman, co-founder and managing
   partner of Hagens Berman. “Poorer, predominately non-white communities in Western Palm
   Beach County, Western Martin County, Hendry County, and Glades County do not receive the
   same environmental protections as others. They bear the brunt of the sugarcane growers’
   unnecessary and environmentally harmful farming methods.”
   “The residents of these communities have suffered for decades, and for no reason,” added
   Matthew Moore, lead attorney for Berman Law Group. “They have been put at even more
   unnecessary risk during the COVID-19 pandemic, and often do not have access to adequate
https://www.hbsslaw.com/cases/florida-sugar-cane-burning/pressrelease/florida-sugarcane-burning-hagens-berman-and-berman-law-group-file-amen…   2/10
8/31/2020
      Case      Hagens Berman and Berman
              9:19-cv-80730-RS           Law Group File
                                      Document          AmendedEntered
                                                     145-1      Class-Actionon
                                                                             Complaint
                                                                               FLSDonDocket
                                                                                       Behalf of Florida Residents Over
                                                                                                 08/31/2020         PageToxic 3
                                                                                                                              Sugarcane
                                                                                                                                of 10 Bu…
   healthcare. It is time for green harvesting practices to be put in place by the sugar producers,
   and time to stop harming these communities.”
   According to the Florida Forest Service database, between 2014 and 2018, Defendants
   collectively burned 1.5 million acres of sugarcane in the course of over 40,000 burn events.
   Plaintiffs’ air dispersion modelling analyzed the impact of each Defendant's toxic emissions in
   this period on 3,500 receptors within a 130km by 100km grid. The model examined the following
   emissions for each Defendant: PM0.5, PM2.5, and PM10, carbon monoxide and carbonyl; sulfur
   oxides; nitrogen oxides; ammonia; volatile organic compounds; elemental carbon; organic
   carbon; polycyclic aromatic hydrocarbons; and dioxins/furans over standard averaging times (1-
   hour, 4-hour, 8-hour, 24-hour, and annual time intervals). The results show that the byproducts
   of each Defendant’s burning have effectively blanketed the entire Hazard Zone. Each
   Defendant’s individual burning had a measurable impact on every receptor within Belle Glade,
   Canal Point, Clewiston, Indiantown, Moore Haven, Pahokee, and South Bay in all categories of
   particulate matter and every other pollutant measured over every standard averaging time.
   Collectively, Defendants caused air concentration levels of hazardous or carcinogenic pollutants
   to exceed national standards in these seven communities that make up the Hazard Zone.
   Notably, during the five years modeled, approximately 99.8% of the receptors in the 13,000
   square kilometers evaluated exceeded the 24-hour U.S. National Ambient Air Quality Standards
   for PM2.5, particulate matter that is especially damaging to human health. In some cases, this
   modeling found an extreme impact: in 2014, for example, one receptor in Pahokee exceeded the
   national standard by roughly 340 times. The Plaintiffs’ model also estimates that benzo[a]pyrene,
   a confirmed human carcinogen emitted by Defendants, exceeded the US EPA’s May 2020
   Regional Screening Level in all seven communities.
   “This estimate relies on a conservative method, so the full impact of the Defendants’ pre-harvest
   burning may be significantly higher,” Berman added.
   THE HAZARD ZONE
   The Hazard Zone encompasses the towns of Belle Glade, Canal Point, Clewiston, Indiantown,
   Moore Haven, Pahokee, and South Bay, whose residents are hardest hit by sugarcane burning.
   THE CLASSES
   The lawsuit brings claims on behalf of three classes: a Battery Class, for all residents of the
   Hazard Zone, who have been exposed without consent to carcinogens, hazardous pollutants,
   and particulate matter from Defendants' sugarcane burning; a Medical Monitoring Class, for
   residents over the age of 40, whose exposure to the sugarcane burning puts them at an
   increased risk of developing lung cancer; and a Property Owner Class, for those who own real
   property within the Hazard Zone and have suffered property damage from the accumulation of
   the “black snow” that rains down from Defendants’ nearby burns.

https://www.hbsslaw.com/cases/florida-sugar-cane-burning/pressrelease/florida-sugarcane-burning-hagens-berman-and-berman-law-group-file-amen…   3/10
8/31/2020
      Case      Hagens Berman and Berman
              9:19-cv-80730-RS           Law Group File
                                      Document          AmendedEntered
                                                     145-1      Class-Actionon
                                                                             Complaint
                                                                               FLSDonDocket
                                                                                       Behalf of Florida Residents Over
                                                                                                 08/31/2020         PageToxic 4
                                                                                                                              Sugarcane
                                                                                                                                of 10 Bu…
   The lawsuit seeks a court supervised monitoring program for lung cancer, and compensation
   for property and personal injury.
   Find out more about the class-action lawsuit against Florida’s sugar industry.
   (https://cts.businesswire.com/ct/CT?
   id=smartlink&url=https%3A%2F%2Fwww.hbsslaw.com%2Fcases%2Fflorida-sugar-cane-
   burning&esheet=52239899&newsitemid=20200623005593&lan=en-
   US&anchor=Find+out+more+about+the+class-
   action+lawsuit+against+Florida%26%238217%3Bs+sugar+industry.&index=3&md5=2a7848c7af5b5
                                                                     ###
   About Hagens Berman
   Hagens Berman Sobol Shapiro LLP is a consumer-rights class-action law firm with nine offices
   across the country. The firm’s tenacious drive for plaintiffs’ rights has earned it numerous
   national accolades, awards and titles of “Most Feared Plaintiff’s Firm,” and MVPs and
   Trailblazers of class-action law. More about the law firm and its successes can be found at
   hbsslaw.com (https://cts.businesswire.com/ct/CT?
   id=smartlink&url=https%3A%2F%2Fwww.hbsslaw.com%2F&esheet=52239899&newsitemid=2020
   US&anchor=hbsslaw.com&index=4&md5=5a8566cbb5a828eb096a02c9859cf862). Follow the
   firm for updates and news at @ClassActionLaw (https://cts.businesswire.com/ct/CT?
   id=smartlink&url=https%3A%2F%2Fwww.twitter.com%2Fclassactionlaw&esheet=52239899&news
   US&anchor=%40ClassActionLaw&index=5&md5=e6e859710468aaa0c3fb774e1d4db447).
   Media Contact
   Heidi Waggoner
   heidiw@hbsslaw.com (mailto:heidiw@hbsslaw.com)
   206-268-9318


        Follow @classactionlaw




   Hagens Berman purchases advertisements on search engines, social media sites and other websites.
   Transmission of the information contained or available through this website is not intended to
   create, and receipt does not constitute, an attorney-client relationship. If you seek legal advice or
   representation by Hagens Berman, you must first enter a formal agreement. All information



https://www.hbsslaw.com/cases/florida-sugar-cane-burning/pressrelease/florida-sugarcane-burning-hagens-berman-and-berman-law-group-file-amen…   4/10
8/31/2020
      Case      Hagens Berman and Berman
              9:19-cv-80730-RS           Law Group File
                                      Document          AmendedEntered
                                                     145-1      Class-Actionon
                                                                             Complaint
                                                                               FLSDonDocket
                                                                                       Behalf of Florida Residents Over
                                                                                                 08/31/2020         PageToxic 5
                                                                                                                              Sugarcane
                                                                                                                                of 10 Bu…
   contained in any transmission is confidential and Hagens Berman agrees to protect information
   against unauthorized use, publication or disclosure. This site is regulated by the Washington Rules of
   Professional Conduct.
   Back to all cases (/cases)



         Contact Us:




https://www.hbsslaw.com/cases/florida-sugar-cane-burning/pressrelease/florida-sugarcane-burning-hagens-berman-and-berman-law-group-file-amen…   5/10
8/31/2020
      Case      Hagens Berman and Berman
              9:19-cv-80730-RS           Law Group File
                                      Document          AmendedEntered
                                                     145-1      Class-Actionon
                                                                             Complaint
                                                                               FLSDonDocket
                                                                                       Behalf of Florida Residents Over
                                                                                                 08/31/2020         PageToxic 6
                                                                                                                              Sugarcane
                                                                                                                                of 10 Bu…

             First Name                                                                                                             *




             Last Name                                                                                                              *




             Email Address                                                                                                          *




             Phone Number                                                                                                           *




             Home Address


         Have you experienced health problems you believe are related to sugarcane burning (for
         example, asthma or trouble breathing)? *

             Please select

         Have you experienced property damage you believe is related to sugarcane burning (for
         example, black staining, ash accumulation, or corrosion)? *

             Please select

         Additional Information

             Enter information you think would be useful to the legal team




             Send me emails about this case.

             Send me emails about new investigations and other cases.
             Send me text messages about this case.
             Send me text messages about new investigations and other cases.

                                                                     Submit




https://www.hbsslaw.com/cases/florida-sugar-cane-burning/pressrelease/florida-sugarcane-burning-hagens-berman-and-berman-law-group-file-amen…   6/10
8/31/2020
      Case      Hagens Berman and Berman
              9:19-cv-80730-RS           Law Group File
                                      Document          AmendedEntered
                                                     145-1      Class-Actionon
                                                                             Complaint
                                                                               FLSDonDocket
                                                                                       Behalf of Florida Residents Over
                                                                                                 08/31/2020         PageToxic 7
                                                                                                                              Sugarcane
                                                                                                                                of 10 Bu…
   RELATED NEWS

   National Class-Action Law Firm Hagens Berman Joins Sugarcane Burning “Black Snow”
   Lawsuit on Behalf of Florida Communities (/cases/florida-sugar-cane-
   burning/pressrelease/florida-sugarcane-burning-national-class-action-law-firm-hagens-
   berman-joins-sugarcane-burning-black-snow-lawsuit-on-behalf-of-florida-communities)
   01/13/20




(/)



   Hagens Berman Sobol Shapiro LLP is a class-action litigation firm that seeks to protect the
   rights of consumers, workers, whistleblowers, investors and others. We work to make a positive
   difference in the lives of those most vulnerable to negligence, fraud and wrongdoing.

   PRACTICE AREAS:                                                          LOCATIONS:
   Antitrust (/service/practices/antitrust-litigation)                      Seattle (/location/seattle)
   Anti-Terrorism (/service/practices/anti-terrorism)                       Berkeley (/location/berkeley)
   Automotive                                                               Boston (/location/boston)
   (https://www.hbsslaw.com/service/practices/automotive-                   Boston, Newton Centre (/location/boston-newton-centre)
   litigation)                                                              Chicago (/location/chicago)
   Civil & Human Rights (/service/practices/civil-and-human-                Los Angeles (/location/los-angeles)
   rights-litigation)
                                                                            New York City (/location/new-york)
   Consumer Rights (/service/practices/consumer-rights)
                                                                            Phoenix (/location/phoenix)
   Emissions (/service/practices/emissions)
                                                                            San Diego (/location/san-diego)
   Employment (/service/practices/employment-litigation)
   Environmental (/service/practices/environmental-litigation)
   Gov't Representation (/service/practices/governmental-
   representation)
   Intellectual Property (/service/practices/intellectual-
   property)
   Investor Fraud (/service/practices/investor-fraud)
   Institutional Investors (/hagens-berman-investor-fraud-
   center/institutional-investors)

https://www.hbsslaw.com/cases/florida-sugar-cane-burning/pressrelease/florida-sugarcane-burning-hagens-berman-and-berman-law-group-file-amen…   8/10
8/31/2020
      Case      Hagens Berman and Berman
              9:19-cv-80730-RS           Law Group File
                                      Document          AmendedEntered
                                                     145-1      Class-Actionon
                                                                             Complaint
                                                                               FLSDonDocket
                                                                                       Behalf of Florida Residents Over
                                                                                                 08/31/2020         PageToxic 8
                                                                                                                              Sugarcane
                                                                                                                                of 10 Bu…
   Personal Injury (/service/practices/personal-injury-
   litigation)
   Pharmaceutical Fraud (/service/practices/pharmaceutical-
   fraud)
   Sexual Abuse & Harassment
   (https://www.hbsslaw.com/service/practices/sexual-
   harassment)
   Sports Litigation (/service/practices/sports-litigation)
   Whistleblower (/service/practices/whistleblower-litigation)




   CONTACT US:

   1-888-381-2889 (tel:1-888-381-2889)
   Email (mailto:contactus@hbsslaw.com)
   Tip Line (/about-us/tip-line)
   FOLLOW US:


            (https://twitter.com/classactionlaw)                         (https://www.facebook.com/hbsslaw)

   (https://www.linkedin.com/company/hagens-berman-sobol-shapiro-llp)
   (https://www.youtube.com/channel/UCt_qVrOsA8YeHKS8vxTSsZw)


   SIGN UP FOR NEWSLETTER:




       Copyright © 2015 Hagens Berman Sobol Shapiro LLP. All Rights Reserved. ATTORNEY ADVERTISING. Site
      Disclaimer (/site-disclaimer) Privacy Policy (/privacy-policy) Cookie Policy (https://www.hbsslaw.com/cookie-
                                                     policy) l (/sitemap)
       Prior results do not guarantee a similar result. This site is regulated by the Washington Rules of Professional
                                                           Conduct.


                                                                Do Not Sell My Info




https://www.hbsslaw.com/cases/florida-sugar-cane-burning/pressrelease/florida-sugarcane-burning-hagens-berman-and-berman-law-group-file-amen…   9/10
8/31/2020
      Case      Hagens Berman and Berman
              9:19-cv-80730-RS           Law Group File
                                      Document          AmendedEntered
                                                     145-1      Class-Actionon
                                                                             Complaint
                                                                               FLSDonDocket
                                                                                       Behalf of Florida Residents Over
                                                                                                 08/31/2020         PageToxic 9
                                                                                                                              Sugarcane
                                                                                                                                of 10 Bu…
         Hagens Berman is a national law firm that purchases ads. Submitting this form does not create an attorney-
         client relationship with the firm, but we will make our best effort to keep your information confidential.




   CASE VIDEOS


                Hagens Berman Class Action…
                                    Action…                                      Hagens Berman Class Action…
                                                                                                     Action…




                Hagens Berman Class Action…
                                    Action…




   CASE GALLERY




   (/case-files/886-img-3691.jpg)                                    (/case-files/886-house-burn.png)




   (/case-files/886-goodshotburn.png)                                (/case-files/886-burning.jpg)



https://www.hbsslaw.com/cases/florida-sugar-cane-burning/pressrelease/florida-sugarcane-burning-hagens-berman-and-berman-law-group-file-amen…   7/10
8/31/2020
      Case      Hagens Berman and Berman
             9:19-cv-80730-RS            Law Group File
                                      Document          Amended
                                                    145-1       Class-Action
                                                              Entered     onComplaint
                                                                             FLSDonDocket
                                                                                      Behalf of 08/31/2020
                                                                                                Florida Residents Over
                                                                                                                   PageToxic10
                                                                                                                             Sugarcane
                                                                                                                                of 10 Bu…




https://www.hbsslaw.com/cases/florida-sugar-cane-burning/pressrelease/florida-sugarcane-burning-hagens-berman-and-berman-law-group-file-ame…   10/10
